COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00132-CV


IN THE INTEREST OF A.R.H. AND
J.S.H.




                                     ------------

         FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                     ------------

                                     ORDER

                                     ------------

      On Tuesday, April 30, 2013, we sent the parties a letter suggesting that

this case may be appropriate for referral to an alternative dispute resolution

procedure. On Friday, May 10, 2013, appellee filed a written objection to the

proposed referral. Because we have determined that there is a reasonable basis

for the objection, we sustain the objection.

      The clerk's record and reporter's record are due on or before Tuesday,

May 14, 2013.
      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, the trial court clerk, and the court

reporter.

      DATED May 10, 2013.




                                           PER CURIAM




                                   2